In an action, inter alia, to recover damages for breach of contract and fraud, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Martin, J.), dated July 26, 2001, as denied that branch of its motion which was for summary judgment on the issue of liability on its first cause of action sounding in fraud.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was for summary judgment on the issue of liability on the appellant’s first cause of action is granted.
The plaintiff’s submissions on the branch of its motion which was for summary judgment on the issue of liability on its first cause of action sounding in fraud were sufficient to establish, prima facie, that the defendants made representations of material fact which were false, with scienter, which the plaintiff relied upon to its detriment (see Vermeer Owners v Guterman, 78 NY2d 1114, 1116). Since the defendants failed to come forward with admissible evidence sufficient to raise a triable issue of fact with respect to any of the elements of a cause of action to recover damages for fraud, the plaintiff was entitled to summary judgment on the issue of liability on its first cause *381of action (see Gad v Gelb, 237 AD2d 250, 251). Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.